 

Exhibit 10.13(a)

 

Revised Schedule to Severance Agreement

 

Horace Mann Educators Corporation (“HMEC”) and Horace Mann Service Corporation
(“HMSC”) entered into severance agreements for change of control with the
following persons on the dates shown. These agreements are substantially similar
to the one included as Exhibit 10.13 to HMEC’s Annual Report on Form 10-K for
the year ended December 31, 2012 except that the multiple of the highest annual
compensation received by the employee in the five preceding years used to
determine a one-time cash payment is equal to the duration listed below.

 

Employee     Duration        Original
Agreement Date        Replacement
Agreement Date                     Ann M. Caparrós       2.9 years     March
1994     December 2011   Bret A. Conklin       2 years     January 2002    
December 2011   Dwayne D. Hallman       2 years     January 2003     December
2011   Ricky A. Renner       2 years     July 2001     December 2011   Robert E.
Rich       2 years     February 2001     December 2011  

 

 

